Title: To James Madison from Tustunnuggee Thlucco, 30 October 1816
From: Thlucco, Tustunnuggee
To: Madison, James



Fort Hawkins 30th. October 1816

We have put some of our men on the road to See you.  Colo. Hawkins now being dead, we have no person to do our business.
 When you See these men, who are a deputation from us to you, they will represent our whole people.  Ever Since the War we have not had any thing Settled Straight with us, we hope you will Settle every thing Straight with them.
Friend & Brother, We have often Sent you our talks Since the war, but have not received any from you in return.
When you See our deputation, and talk with them, it will be as if you were talking with us.
Friend & Brother, These our deputation we Send to you, and when you See One another, we want you to Settle every thing that has happened in our nation.  My friend, to you we look up to as Steady and firm; we have had many Crazy men in our nation and they have led us astray.  We hope you will make Some permanent arrangement for us.  Ever Since our nation got Crazy, we have not had any thing Straight; we Send this deputation to Settle every thing relative to our nation.  These our deputation, when they talk with you, will tell you every thing that has hapened to us, and they will tell you the truth.  These men are a deputation from us, and by this letter you will know it.  We have not a long talk to Send.  On the death of Colo. Hawkins you appointed his Nephew Cap. Hawkins to attend to our business, when we applied to him to Settle our business he was Sick and not able to get up.  We have with Cap Hawkins Requested Major Hughes U. States Factor to attend our deputation to you.
When you See our deputation One will Shake hands with you first,  that is Tus-ke-he-ne-hau of Cussituk, who will deliver a Short talk to you himself.
Our two Chiefs & warriors, Major McIntosh & Eu-fa-law-Yo-ho-lo-mic-co, will be the principal persons who Settle the whole of our business with you,  those who will Coincide with their arrangements with you for our nation, are Took-aw-bat-chee Tus-ke-he-ne-hau, Cussituk Fie-man-thlaw, Tus-keeke Emanth-lau & our two Interpreters Cap George Louck & M. Samuel Hawkins.
We owe One another in our nation, and Stand in Need of what is Comeing from the United States to us.  Our deputation will arrange with you for it.  Friend & Brother, we Send you our deputation to talk with you.  We are your friends and the friends of the United States.






Tus-tun-nug-gee Thlu-cco  BW his markSpeaker of the upper CreeksTus-tun-nug-gee Hopoie  X his markSpeaker of the lower CreeksWitnessGeorge C. Louck  GL markPublic Interpreter
Written as InterpretedWm. Bowenas U. S. Factor Ft. Hawkins


